DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 1 is objected to because of the following informalities: “the second planar tissue surface” in line 11 should be amended to -the second planar tissue sealing surface-.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities: “at least one of the first jaw body portion and the second jaw body portion” in lines 1-2 should be amended to -at least one of the first jaw body portion or the second jaw body portion-.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6, 8 and 25-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the claim recites “a lateral portion of the cantilever member” in lines 2-3 which renders the claim indefinite because it is unclear whether this is the same or different than the previously recited “flexible lateral section” of claim 1. For purposes of examination, this will be treated as being the same as the “flexible lateral section” of claim 1.
Regarding claim 6, the claim recites the limitation “a first cantilever member” and a second cantilever member” which renders the claim indefinite because it is unclear whether these are the same or different than the previously recited “cantilever member” of claim 1. For purposes of examination, this will be interpreted as each having the same structural limitations of the “cantilever member” of claim 1.
Regarding claim 8, the claim is indefinite for substantially similar reasons as set forth in relation to claim 3 above.
Claim 25 recites the limitation "the cavity" in line 15. There is insufficient antecedent basis for this limitation in the claim.
Claim 26 is rejected as being dependent upon an indefinite base claim.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 6, 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Couture et al. (US 20060217709) (“Couture”) in view of Woloszko et al. (US 20140257277) (“Woloszko”).
Regarding claim 1, Couture teaches an end effector of a forceps (see Figs. 14A and 16, see also [0130]) comprising: a first jaw (1410, Fig. 16) having a first jaw body portion (see insulating housing 1430, Fig. 16) including a first planar tissue sealing surface (see planar surfaces of electrode 1412) and a first electrode on the first planar sealing surface (see exposed planar surface of electrode 1412 facing jaw 1420, Fig. 16); and a second jaw (see 1420, Fig. 16) having a second jaw body portion (see insulating housing 1440, Fig. 16) including a second planar tissue sealing surface (see planar surfaces of electrode 1416) and a second electrode on the second planar sealing surface see exposed planar surface of electrode 1416 facing jaw 1410, Fig. 16), wherein the first jaw and the second jaw are configured to move between an open position and a closed position (see [0136]) and a longitudinal axis extends through the first jaw and the second jaw (each of the jaws are considered as having their own respective longitudinal axis), and wherein, extending perpendicular to the longitudinal axis, at least one of the first jaw or the second jaw includes a cantilever member (see annotated Fig. 16 below) extending along a portion of the at least one of the first planar tissue sealing tissue sealing surface or the second planar tissue sealing surface (as shown in annotated Fig. 16, see also similar structure on second jaw), wherein a medial portion of the cantilever member is coupled to at least one of the first jaw body portion or the second jaw body portion (as shown in annotated Fig. 16 since the cantilever member is attached to the jaw body) such that the cantilever member has a rigid medial section (see the rigid medial surface as annotated Fig. 16 below) and a flexible lateral 

    PNG
    media_image1.png
    557
    796
    media_image1.png
    Greyscale

	Woloszko teaches an electrosurgical end effector (see Fig. 6) having an electrode (active electrode 202, Fig. 6) and an end effector body (see spacer 200, Fig. 6) wherein the electrode is held in place by mechanical elements extending from the electrode such as epoxy (see [0058]). Therefore, it would have been obvious to one of ordinary skill in the art before the time of filing to have modified the medial portion of the conductive cantilever member as taught by Couture to be coupled to the jaw body portion with a layer of material (mechanical elements or epoxy) in light of Woloszko, the 
Regarding claim 3, Couture further teaches wherein a cavity is formed between at least one of the first jaw body portion or the second jaw body portion and an underside surface of the lateral portion of the cantilever member such that the flexible lateral section can flex within the cavity (see cavity that flexible, elastomeric material takes up at 1432b, formed between an underside of the lateral portion of the cantilever member, see also annotated Fig. 16 above).
With respect to claim 6, Couture further teaches wherein the first jaw includes a first cantilever member and the first electrode on the first cantilever member (as shown in Fig. 16) and the second jaw includes a second cantilever member and the second electrode on the second cantilever member (as shown in Fig. 16), the exterior surface of the respective sealing plates being the first tissue sealing surface the first jaw and the second tissue sealing surface of the second jaw (see interpretation of the first and second tissue sealing surfaces taken in the rejection of claim 1 above).
Regarding claim 8, Couture in view of Woloszko teaches similar limitations as discussed above in the rejection of claim 3.
Regarding claim 13, Couture further teaches wherein the first and second electrodes of the first jaw and the second jaw are adapted to be connected to a source of electrosurgical energy, the source adapted to generate the electrosurgical energy to coagulate tissue grasped between the first jaw and the second jaw (see connectors shown in Fig. 14A, see also [0137]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Couture in view of Woloszko and in further view of Voegele et al. (US 20140276731) (“Voegele”).
Regarding claim 14, Couture in view of Woloszko teaches all the limitations of claim 1 for which claim 14 is dependent upon, however Couture in view of Woloszko fails to teach wherein at least one of the first jaw or the second jaw has a longitudinal slot and wherein the end effector includes a blade that reciprocates within the longitudinal slot.
Voegele teaches an end effector of a forceps (see Figs. 3 and 4) wherein the end effector has a longitudinal slot (see longitudinally elongate slots 46 and 48, Figs. 3 and 4) in both jaws and a blade that reciprocates within the longitudinal slot (see blade 64; [0056]-[0057], Fig. 3). Therefore, it would have been obvious to one of ordinary skill in the art before the time of filing to have modified the end effector as taught by Couture in view of Woloszko with a longitudinal slot in each jaw and a blade that reciprocates within the slot in light of Voegele, the motivation being to provide the additional benefit of enabling the end effector to sever tissue that is grasped between the jaws (see Voegele [0056]).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Couture in view of Voegele.
Regarding claim 25, Couture in view of Voegele teaches similar limitations as discussed above in the rejection of claims 1 and 14.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Couture in view of Voegele and in further view of Woloszko.
Regarding claim 26, Couture in view of Voegele and in further view of Woloszko teaches similar limitations as discussed above in the rejection of claims 1 and 14.
Response to Arguments
Applicant’s arguments with respect to claims 1, 3, 6, 8, 13-14 and 26 have been considered but are moot because the arguments do not apply to the new combination of references being used in the current rejection.
Applicant's arguments with respect to claim 25 have been fully considered but they are not persuasive.
Regarding Applicant’s argument directed to Couture failing to teach or suggest a cantilever having a medial section coupled to the jaw body (see Remarks pg. 11-12), the Examiner respectfully disagrees. The Examiner contends that the medial section of the cantilever member as cited above (see annotated Fig. 16 of Couture above) has a medial section (rigid medial section) that is “coupled to the first jaw body” as claimed because the entire cantilever member is coupled to the jaw body 1430 by virtue of its mechanical engagement to 1432b, which is then coupled to 1430 by the lateral portion 1432 (see Couture Fig. 16).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN W COLLINS whose telephone number is (408)918-7607.  The examiner can normally be reached on M-F 9 AM-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/S.W.C./Examiner, Art Unit 3794                                                                                                                                                                                                        
  /JAYMI E DELLA/  Primary Examiner, Art Unit 3794